Title: From Thomas Jefferson to John Taggert, 12 December 1805
From: Jefferson, Thomas
To: Taggert, John


                  
                     Sir 
                     
                     Washington Dec. 12. 05
                  
                  Your favor of Nov. 16. has been duly recieved and I now inclose you a draught of the US. bank here on that at Philadelphia for the amount being 171.97 D with my thanks for your attention and my respectful salutations
                  
                     Th: Jefferson 
                     
                  
               